Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Acknowledgment is made of applicant's claim to foreign priority based on an application filed in 07/08/2022. However, it is noted, that applicant has not filed a certified copy of the IB008755821 application as required by 35 USC 119(b).
In the case of a design application, the claim for priority must be presented during the pendency of the application, unless filed with a petition under 37 CFR 1.55(e). If the claim for priority is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 USC 255 and 37 CFR 1.323.

Claim Rejections - 35 USC § 112(a)(b):
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Because of the inconsistent drawings, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to make and use the design without the use of conjecture. This renders the claim indefinite and non-enabled.

To overcome the above rejection, applicant must distinctly claim the subject matter applicant regards as the invention. New drawings are suggested so that claim is clearly and consistently shown among the drawing views.

The claim is indefinite and nonenabling because the reproductions do no consistently show all the elements of the claim consistently as identified in the following examples:	

    PNG
    media_image1.png
    751
    568
    media_image1.png
    Greyscale




When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

While the as filed reproductions present some quality concerns they are not subject to rejection as a result of quality flaws, however; any degradation in quality from their present state may result in future action. Therefore, applicant is advised to take care to submit the cleanest and clearest set of replacement drawings possible to avoid delays in prosecution due to drawing quality issues. It is common to unknowingly create significant quality issues in one or all of the figures during the editing process of a PDF or digital file by generating or saving the amended figures incorrectly. Please see and follow the guidelines provided by the office to aid in the proper formatting and submission of replacement drawings. (Web Link Follows). 
 HYPERLINK "(https:/www.uspto.gov/patents/apply/applying-online/efs-web-pdf-guidelines)" https://www.uspto.gov/patents/apply/applying-online/efs-web-pdf-guidelines
Rejection under 35 U.S.C. § 112(b)
The claim is rejected for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b). The claim is indefinite because the drawings include broken lines that are not described in the specification, and the scope of the claimed design cannot be determined.
Broken lines (e.g. dashed, dash-dash, dot-dash, long dash, etc.) are used in design patent drawings for a number of reasons. They can show boundaries of a claimed design, environmental subject matter (e.g. a shelf, door, pedestal, etc.), or surface ornamentation (e.g. stitching, indicia, etc.). Broken lines for the purpose of indicating unimportant or immaterial features of the design are not permitted. There are no portions of a claimed design that are immaterial or unimportant. See In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967).
If the broken lines show portions of the article or environmental structure for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132):

A statement similar to the following MUST BE used to describe the type and purpose of the broken lines in the reproductions. (MPEP § 1503.02, subsection III):

-- The broken lines represent portion of the LASER CUTTING MACHINE that form no part of the claimed design. --
OR
--The broken lines depict environmental subject matter only and form no part of the claimed design. --

Conclusion:
The claim is rejected under 35 USC § 112(a) and (b).
Discussion of the Merits of the Application: All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews: A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at mark.philipps@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications: The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence: When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
 https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
 
/MARK T. PHILIPPS/Assistant Examiner, Art Unit 2915                                                                                                                                                                                                        
[571]-272-9578

/CALVIN E VANSANT/Primary Examiner, Art Unit 2915